DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 4, 7, 11-12, 14 and 17 were amended. Claims 1-20 are pending.
Claims 1-20 are interpreted as including a recitation of at least one contingent limitation.
Claims 1-20 recite at least one limitation which is determined to invoke 35 USC 112(f).
Applicant’s amendment overcomes the previous grounds of rejection of claims 1-20 under 35 USC 103; however, upon further consideration, new grounds of rejection under 35 USC 103 necessitated by amendment are presented herein.

Response to Arguments
	Applicant’s arguments filed 06/08/2021 regarding the rejection under 35 USC 103 have been fully considered and are persuasive. In particular, neither Koch nor Hammond explicitly teaches “the hyperparameters being clustered based on distance between feature vectors generated for the hyperparameters” as recited in the amended claims. However, upon further consideration, new grounds of rejection under 35 USC 103 necessitated by amendment are presented herein. In particular, newly cited Yokoyama is relied upon to teach the above limitation, as is described in detail in the current rejection.

Claim Interpretation – Contingent Limitations
	Claims 1 and 11 recite “notifying a user and terminating the model training when one or more programmatic errors occur in the launched model training”. This appears to be a contingent limitation because notifying a user and terminating the model training is contingent on one or more programmatic errors occurring in the launched model training. The interpretation of contingent limitations may be found at MPEP 2111.04, section II. In particular, “The broadest reasonable interpretation of a method (or 
	
	Claims 5 and 15 further recite the contingent limitation “if hang occurs…the model training is not terminated”. This is also a contingent limitation.
	
	Claims 6 and 16 further recite the contingent limitation “the model training is terminated when a run time reaches a predetermined maximum time”. The claim does not guarantee that the maximum time is reached.

	Claims 8 and 18 further recite the contingent limitation “if no programmatic errors occur…the operations further comprise”.
	
	Each of dependent claims 2-4, 7, 9-10, 12-14, 17, and 19-20 recite at least the contingent limitation(s) in the claim upon which it depends.

Claim Interpretation – 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “hyperparameter determination instance” and “quick hyperparameter instance”: in claims 1 and 11 and claims dependent thereon.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	For the purposes of examination, these limitations are being interpreted as hardware configured to perform the claimed function(s). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Koch” (US 2018/0240041 A1, previously cited) in view of “Hammond” (US 2017/0213155 A1, previously cited), further in view of Yokoyama (US 2019/0385083 A1). 

	Regarding claim 1, Koch teaches
	A training model generator system, comprising: one or more memory units storing instructions; and one or more processors configured to execute the stored instructions (A system comprising processor/memory is described at [0005].
	to perform operations for tuning hyperparameters, …, comprising: (Abstract and Fig 5-6 and accompanying description in the written specification show/describe a method for identifying hyperparameters.)
	receiving a request to complete a hyperparameter optimization task; (Steps 502-520 show the system receiving information for the performance of a hyperparameter optimization task. In particular, the request includes a dataset (506-508), a model type for which to identify hyperparameters (512), potentially receiving an indicator of hyperparameter values to identify for the model type (516)The hyperparameter optimization task occur at step 528 and [0146] show/describe receiving a request for a hyperparameter optimization.)
	initiating a model generation task based on the requested hyperparameter optimization task; supplying first computing resources to a hyperparameter determination instance configured to: (Step 528 and [0146] show/describe receiving a request for a hyperparameter optimization by the selection manager device. Fig. 6A-C appears to be the method corresponding to executing the hyperparameter selection task. The hyperparameter determination is understood to be a first step of a model generation task because it is used in subsequent steps 530-534 to generate a final model. As this task uses the selection manager device, the selection manager device is supplied to perform this task. The hyperparameter determination instance is the selection manager device running this particular task.)
	execute a deployment script to identify a plurality of hyperparameters to be evaluated by the model generation task, the deployment script comprising a range of values to be tested; and ([0151] indicates that the tuning is performed by the selection manager device 104 described above. Step 602 instantiates the iteration manager. [0152] indicates that this includes determining a configuration list that includes a set (i.e., range) of hyperparameter configurations to evaluate. Since this is computer-implemented, there is code which causes these operations to occur. The code which causes these operations is understood to correspond to the deployment script. [0244] indicates  that the computer may operate according to computer-executable instructions.)
	investigate a hyperparameter space comprising the hyperparameters, … and retrieve the hyperparameters from the hyperparameter space (Fig. 6A-C appears to be the method corresponding to executing the hyperparameter selection task. The hyperparameter determination is understood to be a first step of a model generation task because it is used in subsequent steps 530-534 to generate a final model. Steps 608-612 and [0158-0159] show/describe running a plurality of sessions to determine a performance for each hyperparameter configuration value. That is, the hyperparameter space is investigated based on retrieving the hyperparameter configuration values.) 
	…supplying second computing resources to a quick hyperparameter instance configured to: receive the hyperparameters from the hyperparameter determination instance; and -2-Application No. 16/584,652 Attorney Docket No. 05793.3822-00000(Steps 530 and 532 receive the hyperparameters and select hyperparameters from these results as described at [0147-0148]. It is understood that since Koch teaches a computer-implemented method, any operation requires a provision of computing resources for its performance.)
…a plurality of model run times associated with the hyperparameters…  ([0193] indicates that the scoring time (i.e., the amount of time that it takes to run a model on the scoring dataset) may be recorded. However, Koch does not appear to teach determining the hyperparameter configuration with the lowest time.)
	…launching a model training…; (Step 534 shows training the model with the selected hyperparameters.)
	notifying a user and terminating the model training when one or more programmatic errors occur in the launched model training.  (This appears to be a contingent limitation. See claim interpretation above. The invention of KOCH would be capable of outputting a notification to a user (see e.g., Fig. 3 and [0035]) and would be capable of stopping training( see e.g., [0180]). This appears to be what is required in view of the contingent limitation.)
	Koch does not appear to explicitly teach
	the hyperparameters being clustered in the hyperparameter space based on distance between feature vectors generated for the hyperparameters;
	…access a plurality of model run times associated with the hyperparameters, the model run times being stored in the hyperparameter space; and
	determine, based on the accessed model run times, which of the received hyperparameters returns a fastest model run time;	
	…launching a model training using the hyperparameters determined to return the fastest model run time;
	However, Hammond teaches
	…access a plurality of model run times associated with the hyperparameters, the model run times being stored in the hyperparameter space; and determine, based on the accessed model run times, which of the received hyperparameters returns a fastest model run time;	 ([0075], see especially very end of paragraph, describes various criteria that the system may use to identify topologies (e.g., a neural network topology as described at [0065]) of an optimal model. A configuration of a neural network is understood to comprise hyperparameters (e.g., number and configuration of nodes). At [0075], it is indicated that performance time is one of the criteria. That is,  
	launching a model training using the hyperparameters determined to return the fastest model run time; ([0076] indicates that a neural network may then be trained based on the determined information. In the context of figures 5A-5B, this is the last part of step 120 and step 122 (described at [0138-0139]).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Koch to use a database-based hyperparameter selection/optimization approach based on model run time because this allows for the reuse, reconfigure ability, and recomposition of the trained AI data objects from the AI database into a new trained AI model as described by Hammond at [0005]. Furthermore, It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to base the selection on model runtime because this would allow the training of models which perform efficiently, which would be important in environments in which fast processing is essential (e.g., self-driving cars) or environments in which processing resources are limiting (e.g., mobile or embedded applications.
	The combination of Koch and Hammond does not appear to explicitly teach
	the hyperparameters being clustered in the hyperparameter space based on distance between feature vectors generated for the hyperparameters;	
	However, Yokoyama—directed to analogous art—teaches
	the hyperparameters being clustered in the hyperparameter space based on distance between feature vectors generated for the hyperparameters;	(Abstract describes determining parameters (note that a hyperparameter is a type of parameter) based on blocks (i.e., clusters) of parameters. [0084] indicates that the blocks (i.e., clusters) of parameters are determined by computing a distance between characteristics of the parameters. Moreover, [0084] indicates that the characteristics may be represented as a multidimensional vector (i.e., feature vector).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Koch and Hammond to perform clustering of the parameters as taught by Yokoyama because this allows for parallelization of the optimization (see Yokoyama at [0034]), which results in decreased learning time (see Yokoyama at [0003]).

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Koch teaches
	wherein the request indicates model characteristics comprising at least one of a model type, a data schema, a data statistic, a training dataset type, a model task, a training dataset identifier, or a hyperparameter space.  (Koch teaches model type (step 512 and [0075]), data schema (step 525 and [0144]), data statistic (step 522 includes fit statistics, see [0102]), training data set type (step 506 and [0072], the data set itself "indicates" data set type), model task (step 512, [0075]), request for a type of model is a task of training that type of model), training dataset identifier (step 506 and [0072]), hyperparameter space (step 516 and [0089]).)

	Regarding claim 3, the rejection of claim 1 is incorporated herein. Furthermore, Koch teaches
	wherein supplying the first and second computing resources to the hyperparameter determination and quick hyperparameter instances comprises generating the instances, respectively.  ([0040] describes the work being distributed across multiple sessions. Sessions are "created" (see [0158]).)

	Regarding claim 4, the rejection of claim 1 is incorporated herein. Furthermore, Koch teaches
	wherein retrieving the plurality of hyperparameters from the hyperparameter space further comprises direct submission to the system by at least one of the user or script profiling.  (Provided by user at step 516 and [0089].)

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, Koch teaches
	wherein if hang occurs in the launched model training, the model training is not terminated.  (The system taught by Koch and described above is capable of not terminating training at any particular point of the training. See contingent limitation discussion.)

	Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Koch teaches
	wherein the model training is terminated when a run time reaches a predetermined maximum time.  (Model termination based on time is described/shown at step 650 and [0180].)

	Regarding claim 7, the rejection of claim 1 is incorporated herein. The combination of Koch and Hammond does not appear to explicitly teach, but Yokoyama teaches
	wherein the feature vectors are generated based on at least one of features, characteristics, or keywords of the hyperparameters.  ([0084] indicates that the vectors used to cluster the parameters may be based on characteristics of the parameters.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1. 

	Regarding claim 8, the rejection of claim 1 is incorporated herein. Furthermore, Koch teaches
	wherein if no programmatic errors occur in the launched model training, the operations further comprise deploying full hyperparameter model optimization with multiple containers of models evaluating the hyperparameter space.  (This is a contingent limitation as discussed above. Fig. 6B shows the system for deploying multiple sessions for evaluating multiple hyperparameters. Each 

	Regarding claim 9, the rejection of claim 8 is incorporated herein. Furthermore, Koch teaches
	wherein the operations further comprise providing a trained model to a model optimizer based on performance metrics.  (Fig. 6C shows the final steps. Described at [0188-0195]. In particular, the hyperparameters with the best results are obtained at step 660 and the best model is trained at step 618. This is stored, which is understood to be providing it to a model optimizer (i.e., a system for obtaining a best model). This is based on the objective function value as described at [0188].)

	Regarding claim 10, the rejection of claim 1 is incorporated herein. Furthermore, Koch teaches
	wherein the hyperparameters and associated model run times are stored in the hyperparameter space. (Step 672 creates the results table as at step 508, which includes storing run times along with associated hyperparameters as described at [0073].)

	Regarding claim 11,  Koch teaches
	A training model generator system, comprising: one or more memory units storing instructions; and one or more processors configured to execute the stored instructions to perform operations comprising: (A system comprising processor/memory is described at [0005].)
	receiving a request to complete a hyperparameter optimization task; (Steps 502-520 show the system receiving information for the performance of a hyperparameter optimization task. In particular, the request includes a dataset (506-508), a model type for which to identify hyperparameters (512), potentially receiving an indicator of hyperparameter values to identify for the model type (516)The hyperparameter optimization task occur at step 528 and [0146] show/describe receiving a request for a hyperparameter optimization.)
	initiating a model generation task based on the requested hyperparameter optimization task; supplying first computing resources to a hyperparameter determination instance configured to: (Step 528 and [0146] show/describe receiving a request for a hyperparameter optimization by the 
	execute a deployment script to identify a plurality of hyperparameters to be evaluated by the model generation task, the deployment script comprising a range of values to be tested; ([0151] indicates that the tuning is performed by the selection manager device 104 described above. Step 602 instantiates the iteration manager. [0152] indicates that this includes determining a configuration list that includes a set (i.e., range) of hyperparameter configurations to evaluate. Since this is computer-implemented, there is code which causes these operations to occur. The code which causes these operations is understood to correspond to the deployment script.)
	…investigate a hyperparameter space comprising the hyperparameters, …and retrieve a strict subset of the hyperparameters from the hyperparameter space (Fig. 6A-C appears to be the method corresponding to executing the hyperparameter selection task. The hyperparameter determination is understood to be a first step of a model generation task because it is used in subsequent steps 530-534 to generate a final model. Steps 608-612 and [0158-0159] show/describe running a plurality of sessions to determine a performance for each hyperparameter configuration value. That is, the hyperparameter space is investigated based on retrieving the hyperparameter configuration values.)
	…supplying second computing resources to a quick hyperparameter instance configured to: receive the strict subset of the hyperparameters from the hyperparameter determination instance; and (Steps 530 and 532 receive the hyperparameters and select hyperparameters from these results as described at [0147-0148]. It is understood that since Koch teaches a computer-implemented method, any operation requires a provision of computing resources for its performance.)
	…a plurality of model run times associated with the hyperparameters… ([0193] indicates that the scoring time (i.e., the amount of time that it takes to run a model on the scoring dataset) may be recorded. However, Koch does not appear to teach determining the hyperparameter configuration with the lowest time.)
	…launching a model training …(Step 534 shows training the model with the selected hyperparameters.)
	notifying a user and terminating the model training when one or more programmatic errors occur in the launched model training. (This appears to be a contingent limitation. See claim interpretation above. The invention of KOCH would be capable of outputting a notification to a user (see e.g., Fig. 3 and [0035]) and would be capable of stopping training( see e.g., [0180]). This appears to be what is required in view of the contingent limitation.)
	Koch does not appear to explicitly teach
	the hyperparameters being clustered in the hyperparameter space based on distance between feature vectors generated for the hyperparameters;	
	…identify, using natural language processing, at least one of features, characteristics, or keywords of the hyperparameters; and…retrieve a strict subset of the plurality of hyperparameters from the hyperparameter space based on the identified features, characteristics, or keywords of the hyperparameters; 
	access a plurality of model run times associated with the hyperparameters, the model run times being stored in the hyperparameter space; and
	determine, based on the accessed model run times, which of the received hyperparameters returns a fastest model run time;
	launching a model training using the hyperparameters determined to return the fastest model run time.
	However, Hammond teaches
	identify, using natural language processing, at least one of features, characteristics, or keywords of the plurality of hyperparameters; and…retrieve a strict subset of the plurality of hyperparameters from the hyperparameter space based on the identified features, characteristics, or keywords of the hyperparameters; ([0034-0035] describes performing a natural language search of the user input which identifies indexed criteria, signatures or example models in the database. This is interpreted as identifying features, characteristics, or keywords since, as described at [0059], the signature may include hyperparameters. In the context of figures 5A-5B, the AI objects are returned at 
	access a plurality of model run times associated with the hyperparameters, the model run times being stored in the hyperparameter space; and determine, based on the accessed model run times, which of the received hyperparameters returns a fastest model run time; ([0075], see especially very end of paragraph, describes various criteria that the system may use to identify topologies (e.g., a neural network topology as described at [0065]) of an optimal model. A configuration of a neural network is understood to comprise hyperparameters (e.g., number and configuration of nodes). At [0075], it is indicated that performance time is one of the criteria. That is, [0075] teaches identifying hyperparameters based the model run time. The location in memory where this data is stored is the hyperparameter space. For the system to identify hyperparameters based on these model run times, the run times are necessarily accessed. In the context of figures 5A-5B, the AI objects are returned at step 114-120. In particular, the search is performed at step 114 (described at [0135]) and the architect module may identify topologies at the first part of step 120 (described at [0138]). [0076] indicates that a best trained AI model may be determined by means of optimal results based on factors such as performance time. That is, an optimal (i.e., minimum) time may be determined among the models. While Hammond teaches a range of embodiments (e.g., determining an optimum based on accuracy), the teaching of Hammond includes the claimed limitation.)
	launching a model training using the hyperparameters determined to return the fastest model run time ([0076] indicates that a neural network may then be trained based on the determined information. In the context of figures 5A-5B, this is the last part of step 120 and step 122 (described at [0138-0139]).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to base the selection on model runtime because this would allow the training of models which perform efficiently, which would be important in environments in which fast processing is essential (e.g., self-driving cars) or environments in which 
	The combination of Koch and Hammond does not appear to explicitly teach
	the hyperparameters being clustered in the hyperparameter space based on distance between feature vectors generated for the hyperparameters;	
	However, Yokoyama—directed to analogous art—teaches
	the hyperparameters being clustered in the hyperparameter space based on distance between feature vectors generated for the hyperparameters;	(Abstract describes determining parameters (note that a hyperparameter is a type of parameter) based on blocks (i.e., clusters) of parameters. [0084] indicates that the blocks (i.e., clusters) of parameters are determined by computing a distance between characteristics of the parameters. Moreover, [0084] indicates that the characteristics may be represented as a multidimensional vector (i.e., feature vector).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Koch and Hammond to perform clustering of the parameters as taught by Yokoyama because this allows for parallelization of the optimization (see Yokoyama at [0034]), which results in decreased learning time (see Yokoyama at [0003]).

	Claims 12-16 and 18-20 are substantially similar to claims 2-16 and 8-10, respectively, and are rejected with the same rationale in view of the rejection of claim 11.

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over “Koch” (US 2018/0240041 A1, previously cited) in view of “Hammond” (US 2017/0213155 A1, previously cited), further in view of Yokoyama (US 2019/0385083 A1), and further in view of “Sengupta” (US 2020/0118018 A1).

	Regarding claim 17, the rejection of claim 11 is incorporated herein. The combination of Koch, Hammond, and Yokoyama does not appear to explicitly teach, but Sengupta—directed to analogous art—teaches 
	wherein the operations further comprise terminating the model training in response to a user input.  (Abstract describes a user interface for a user to interact with a model development system. [0007, 0048] indicate the user may select an option for a course of action which includes terminating further training of a model. This is further described at [0048].)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Koch, Hammond, and Yokoyama to terminate model training responsive to user input as described by Sengupta because this allows a user to make a decision to terminate a process early if it is unlikely that a model will be generated with a required accuracy as described by Sengupta at [0048].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang, Bhandarkar (both previously cited) - Wang teaches stopping training due to a runtime exception at [0080] in the case that the contingent limitation is resolved at the end of independent claims. Obvious to combine in the case described by Wang in which the error is non-continuable because by definition the process cannot be continued. Similarly, Bhandarkar teaches providing a notification of a bug to a user at [0039]. Obvious to combine because this allows a user to take corrective action.
Jimenez (previously cited) - Especially relevant to claims 5, 8, 15 and 18. [0028] teaches providing an option to a user when a hang event occurs. The user then chooses to abort or not abort. Obvious to combine to allow outcome desirable to user.
Lin (previously cited) – Column 8, line 36 through column 9, line 21 teaches looking up a model complexity based on hyperparameters. May be relevant to the independent claims if it . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121